Citation Nr: 0410076	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

3.  Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision of the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied entitlement to service connection for degenerative 
joint disease of the cervical and lumbar spines as well as 
entitlement to service connection for systemic lupus 
erythematosus.

In January 2004, the veteran testified at a hearing before the 
undersigned sitting at the RO.  Thereafter, the tape of that 
hearing was lost.  In March 2004, after the Board notified the 
veteran that the hearing tape was lost and asked if she wanted 
another hearing, she declined the offer.  In March 2004, the case 
was advanced on the Board's docket in light of the veteran's 
terminal illness.

The issue of entitlement to service connection for systemic 
erythematosus is addressed in the remand that follows this Board 
decision.  For the reasons outlined below, this issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify you of 
the further action that is required on your part.


FINDING OF FACT

The preponderance of the evidence of record is against finding 
that the veteran has either cervical or lumbar degenerative joint 
disease, or that either disability is attributable to her military 
service.

CONCLUSION OF LAW

Neither cervical nor lumbar degenerative joint disease was 
incurred or aggravated by military service; and neither may be 
presumed to have been so incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and her representative contend that the appellant 
first manifested the signs of degenerative joint disease of the 
cervical and lumbar spine while in military service, and the 
claimant is therefore entitled to service connection for these 
disabilities.  It is also requested that the veteran be afforded 
the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Arthritis, if manifest to 
a degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give credit 
and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical opinion 
and reject others.  Id.  At the same time, the Board cannot make 
its own independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this case 
based on the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that service 
medical records are negative for a diagnosis, supported by x-ray, 
of either cervical spine or lumbar spine degenerative joint 
disease.  Similarly, while post-service medical records, dated 
from 1990 to 2001, show periodic complaints and/or treatment for 
neck and/or back pain, they are negative for a diagnosis, 
supported by x-ray, of either cervical or lumbar degenerative 
joint disease.  

Likewise, comprehensive VA examinations of the veteran, conducted 
in July 1990 and March 1999, were negative for a diagnosis, 
supported by x-ray, of either cervical or lumbar degenerative 
joint disease despite the veteran's complaints of neck and/or low 
back pain.  Furthermore, while the veteran was provided a VA 
examination in April 2003 for the express purpose of determining 
whether she had a current disability, x-rays taken at that time 
did not reveal degenerative joint disease of either the cervical 
or lumbar spine.  Therefore, the Board finds that the medical 
evidence of record overwhelming supports the conclusion that the 
veteran does not have either degenerative joint disease of the 
cervical spine or the lumbar spine.  

The application of 38 C.F.R. § 3.303 has as an explicit condition 
that the veteran must have a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease incurred 
there).  Accordingly, because the veteran does not have a current 
disability the claims of entitlement to service connection for 
cervical and lumbar spine degenerative joint disease are legally 
insufficient under 38 C.F.R. § 3.303 and must be denied.  

In reaching the above conclusion, the Board has taken into account 
the veteran's written statements to the RO.  The Board has also 
taken into account the fact that the veteran has some medical 
training.  Nonetheless, the Board finds that her opinions 
regarding the etiology of any current disability due to cervical 
and lumbar degenerative joint disease, to include her opinion that 
these claimed disabilities were brought about by military service 
do not constitute competent evidence.  Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  In this respect, the veteran's opinions do 
not constitute competent medical evidence because the record does 
not show that she has specialized medical knowledge regarding 
either the etiology of a disease or the diagnosis of a diagnosis.  
Therefore, while she is competent to describe visible symptoms or 
manifestations of a disease or disability during and after 
service, she is not competent to provide medical opinion evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, her 
statements do not act as probative evidence as to the issues on 
appeal.  

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the Board notes that a review 
of the record on appeal shows that VA notified the veteran that 
establishing entitlement to service connection for a disability 
requires, among other things, a current disability.  See, e.g., 
rating decision dated in November 2000.  Moreover, the above 
claims were denied because the veteran did not meet the statutory 
threshold for entitlement to service connection - a current 
disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The Board 
notes that the veteran notified the RO on a number of occasions, 
after receiving the VCAA letters, that she had no other evidence 
to submit.  See, e.g., the statement in support of claims received 
by the RO in May 2003.  Therefore, because the decision is 
mandated by a failure to meet a basic prerequisite the Board is 
entitled to go forward with adjudication of the claims regardless 
of whether or not the record shows adequate notice and assistance 
as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Further discussion of the 
VCAA is not required.


ORDER

Entitlement to service connection for cervical and lumbar 
degenerative joint disease is denied.


REMAND

As to entitlement to service connection for systemic lupus 
erythematosus, the VCAA requires the RO to obtain and associate 
with the record all adequately identified records.  See 38 
U.S.C.A. § 5103A(b).  In this regard, the veteran notified VA at 
her January 2004 personal hearing that there may be relevant 
active duty and post-service medical records at the Army Community 
Hospital on Fort Huachuca, Arizona, that are intertwined with her 
husband's name and service number in light of her status as a 
dependent spouse.  VA, however, has yet to ask either the Army 
Community Hospital or the National Personnel Records Center to 
review her husband's records in an effort to see whether any of 
the veteran's records have been mixed with her husbands.  Thus, 
further development is in order.

Similarly, the record on appeal shows that the veteran reported, 
or the record shows, that she received treatment from, among other 
places, Maggie DeVries at the Sierra Vista VA Outpatient Clinic, 
Dr. Mary Alexander, and Dr. Bridget Walsh at the Palo Verde 
Clinic.  The record also shows that the veteran receives ongoing 
treatment at the Tucson VA medical center.  However, while Maggie 
DeVries at the Sierra Vista VA Outpatient Clinic provided the RO 
with a letter describing her care of the veteran and treatment 
records from the Tucson VA medical center include some records 
from the Sierra Vista VA Outpatient Clinic, a request for all of 
her post-March 1990 treatment records from this facility does not 
appear in the claims file.  In addition, two requests for 
treatment records from Dr. Bridget Walsh at the Palo Verde Clinic 
as well as Dr. Mary Alexander have gone unanswered.  

Therefore, a remand is required to give the RO an opportunity to 
request copies of all of the veteran's outstanding medical records 
from the above locations.  Id.

Further, governing regulations provide that VA's duty to assist 
includes obtaining informed medical opinion evidence when needed 
to adjudicate the veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.326 (2003).  In this regard, the Board notes that the April 
2003 VA examiner, after a review of the record on appeal and an 
examination of the veteran, opined that:

From the evidence presented to the examiner I cannot state that 
there is a relationship for her current diagnosis of lupus with 
her active duty records which were available for exam.  This would 
be especially [true] in lieu of the fact that the ANA was negative 
in 1994 and positive in 1998 and this would go against the 
diagnosis being present prior.

On the other hand, the veteran's VA physician, a board certified 
rheumatologist at the Tucson VA medical center, opined in March 
2004 as follows.

[The veteran] is a patient I have followed for several years for 
Systemic Lupus Erythematosus (SLE).

* * *

I have reviewed her past medical records from mid 1980's.  She was 
chronically anemic (not all explained by dysmenorrhea as [it] 
continue[d] after [her] hysterectomy), frequent pyuria (not always 
(with)/ infections), episodes of proteinuria, fatigue[,] and 
headaches of uncertain etiology.  She was discharged o[ut] of 
service due to [an] inability to continue (with/physical 
training?) due to abdominal pain and was diagnosed (with)/ SLE 
shortly after leaving service by outside Rheumatologist.

Although I cannot say for sure her symptoms were related to SLE[,] 
it is as likel[y] as not that she was having symptoms of SLE [in 
service].

The Board notes that these medical opinions were both issued by 
physicians who work at the Tucson VA medical center.  Therefore, 
on remand, these physicians should meet, review the record on 
appeal--including all evidence obtained in connection with the 
above development--and issue a joint statement reconciling their 
opposing opinions.  Id.

Next, the Board notes that the VCAA requires VA to notify the 
claimant of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b).  Therefore, on remand, the RO should undertake the 
following actions: (1) inform the claimant about the remaining 
information and evidence not of record that is still necessary to 
substantiate the claim; (2) inform her about the information and 
specific evidence that VA will seek to provide; (3) inform her 
about the information and specific evidence the claimant is 
expected to provide; and (4) tell the claimant to provide any 
evidence in her possession that pertains to the claim.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that a recent decision by the Court held, in 
part, that VCAA notice as required by 38 U.S.C.A. § 5103(a) must 
be provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159 (2003).  However, this 
type of notice could not have been provided by the RO in this 
appeal because the appealed from rating decision was issued before 
the enactment of the VCAA.  Still, in light of the decision of the 
Court, the RO should address the issue of whether the appellant 
has been prejudiced by VA's failure to follow the chronological 
sequence outlined in the law.

Therefore, these issues are REMANDED for the following:

1.  The RO must review the claims files and ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
decision in Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 
C.F.R. § 3.159; the Veterans Benefits Act of 2003; and any other 
applicable legal precedent.  Such notification includes, but is 
not limited to, notifying the veteran of the specific evidence 
needed to substantiate the claim of entitlement to service 
connection for systemic lupus erythematosus.  Specifically, the 
letter must (1) inform the claimant about the information and 
evidence not of record that is still necessary to substantiate the 
claim; (2) inform her about the information and specific evidence 
that VA will seek to provide; (3) inform her about the information 
and specific evidence the claimant is expected to provide; and (4) 
request she provide any evidence in her possession that pertains 
to the claim.  The veteran should be notified that she has one-
year to submit pertinent evidence needed to substantiate her 
claim.  The date of mailing the veteran notice of the VCAA begins 
the one-year period.  

2.  The RO, after obtaining authorizations from the veteran and 
her husband, should contact Army Community Hospital at Fort 
Huachuca, Arizona and request that they review her husband's 
records to determine whether any of the veteran's records have 
been intertwined with his records.  The hospital should look for 
both service medical records, as well as records pertaining to the 
veteran in her status as a dependent spouse.  This search includes 
a search of medical center records, and the records of any other 
military patient care facility located at Fort Huachuca.  If the 
facilities report that the records have been transferred 
appropriate follow up action is in order, to include follow up 
with the National Personnel Records Center.  If the veteran fails 
to provide the needed authorization, if ultimately any of the 
requested records are not available, or if the search for any such 
records ultimately yields negative results, that fact should 
clearly be documented in the claims file, and the claimant 
notified in writing.

3.  The RO, after obtaining from the veteran all necessary 
authorizations, should obtain all pertinent medical records, dated 
from August 1978 to the present, from the Sierra Vista VA 
Outpatient Clinic, Dr. Mary Alexander, and Dr. Bridget Walsh at 
the Palo Verde Clinic.  The RO should also requests the veteran's 
contemporaneous treatment records from the Tucson VA medical 
center.  If the veteran fails to provide any needed authorization, 
if any of the requested records are not available, or if the 
search for any such records yields negative results, that fact 
should clearly be documented in the claims file, and the claimant 
notified in writing.

4.  The RO should contact the veteran and ask her to identify the 
name, address, and approximate (beginning and ending) dates of all 
other VA and non-VA health care providers who have treated her for 
systemic lupus erythematosus since March 1990.  The RO should 
inform the veteran that VA will make efforts to obtain relevant 
evidence, such as VA and non-VA medical records, employment 
records, or records from government agencies, if she identifies 
the custodians thereof.  Obtain all records identified by the 
veteran that have not already been associated with the record on 
appeal.  The aid of the veteran in securing all identified 
records, to include providing necessary authorization(s), should 
be enlisted, as needed.  If any of the requested records are not 
available, or if the search for any such records otherwise yields 
negative results, that fact should clearly be documented in the 
claims file, and the veteran notified in writing.

5.  After associating with the record all evidence obtained in 
connection with the above development (to the extent possible), 
the RO should send the claims folder to the Tucson VA medical 
center and have it reviewed by Alan F. Crosby, M.D., and Bridget 
T. Walsh, D.O.  Following a review of the claims folders, the 
physicians should issue a joint statement reconciling their 
respective April 2003 and March 2004 opinions.  The statement must 
include, if possible, a consensus opinion as to whether it is at 
least as likely as not that systemic lupus erythematosus was 
caused or aggravated by military service.  If a consensus opinion 
cannot be reached the reasons why must be reported.

Note:  In providing the above opinion, the physicians should 
comment on the significance of 1994 and 1998 ANA test results in 
diagnosing systemic lupus erythematosus.  They should also comment 
on the in-service adverse symptomatology documented by the veteran 
in her May and August 2002 statements in support of claim.  

6.  After the development requested above has been completed, the 
RO should review the medical statement to ensure that it is in 
complete compliance with the directives of this REMAND.  If the 
medical statement is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  Thereafter, the RO must address whether the veteran was 
prejudiced by VA's failure to issue a VCAA notice letter in the 
chronological sequence set forth at 38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159.  

8.  Thereafter, following any other appropriate development, the 
RO should reconsider the appealed issue.  If any benefit sought on 
appeal remains adverse to the veteran, she and her representative 
should be provided a supplemental statement of the case which 
includes a summary of any additional evidence submitted, 
applicable laws and regulations, and the reasons for the decision.  
They should then be afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO. The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court. See M21-1, Part IV, paras. 8.44- 8.45 
and 38.02-38.03.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



